Order filed, September 24, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00601-CR
                                   ____________

                    ANTHONY DEWAYNE GREEN, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


                       On Appeal from the 78th District Court
                              Wichita County, Texas
                          Trial Court Cause No. 49,480-B


                                       ORDER

      The reporter’s record in this case was due July 25, 2012, 2012. See Tex. R. App.
P. 35.1. On August 23, 2012, this court ordered the court reporter to file the record
within 30 days. On September 24, 2012, Sherri Harvey filed a motion for extension of
time to file the record. The court GRANTS the motion and issues the following order.

      We order Sherri Harvey, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.        No further extension will be
entertained. The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Sherri Harvey does not
timely file the record as ordered, we will issue an order directing the trial court to conduct
a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM